Title: John Thaxter to Abigail Adams, 10 November 1782
From: Thaxter, John
To: Adams, Abigail



Paris Novr. 10th. 1782

We arrived here the 26th. last Month after a tedious Journey in a crazy Carriage, with the additional Circumstances and Douceurs of constant Rains and bad Roads. Nothing however compared to Spain. At Valenciennes, the first City of France in coming from Holland, we stopped half a day. The greatest Curiosity we saw there was in a Church, where we found the Virgin Mary encirling the City with a Cord to preserve the City from Plague. She had commissioned a parcel of little Angels to hold the Ends of the Cord. A pretty Representation enough—help thou my Unbelief. At Cambray, another City, we saw in the Cathedral the Monument of Monsieur de Fenelon, the Author of Telamachus, and the Portrait of the same Gentleman together with those of all the Archbishops of Cambray: that of Mr. de Fenelon is well executed. In saying this, You may well suppose I found that Delicacy, Benignity, Tenderness and equisite Sense in the features, that shine with so distinguished a Lustre in his Writings. There is that certain something in the Portrait that is more easily concieved than described. There is a Je ne scais quoi in some features that Language cannot reach in Expression. I saw this in the Archbishop’s Portrait. By way of digression, Madam, tis this same Je ne scais quoi, that determines the Partiality of a young Lover for his Mistress, and old Lovers too. This is my Idea of the Matter. The Observation is just as far as it respects me—for it has started my Phlegm into clear sheer Love two, three or four Times. In the same Cathedral, we saw a Representation of the Passion of our Saviour by Clock Work. At every Hour one may see this curious operation. The whole Representation is conducted by wooden Images fastened by Wires, and so connected with the Clock of the Church that as soon as the Chime begins, this Machine is set in Motion, and finishes with the Hour. It is a pretty Ornament in the Church, and an Amusement for the Eye. But it means something more than to gratify the external Senses. A Mind uninformed and superstitious is affected and impressed by it, and believes that there is something sacred in this Wood and Wire. At Notre Dame de Halle in the Emperor’s Dominions, we saw our Saviour in Petticoats, the Virgin Mary in a handsome Chintz— in other Places in Rags and tattered Garments, in Agonies &ca &c. There is a vast deal of Imagination and Contrivance in some of these Representations, and for what Purposes, it is unnecessary to mention to You, Madam, whose Penetration will readily discover their Ends and point out their Uses.
Your dearest Friend has at length wrote for You to come over with Miss Nabby, upon certain Conditions mentioned in his Letter, which is dated the 7th. or 8th of this Month. The Letter will go by the Way of Philadelphia, and a Copy, which Mr. Storer has made of it, will go by another Conveyance: so that I hope one or the other will come safely to hand. I am rejoiced on his as well as your Account, and could have wished the same Letter had been written two Years ago. You have a Right to come after such repeated and long Seperations, or to insist upon his returning. A Spring Passage is not dangerous—there is little to fear at any time with a good Ship. Having made the Voyage once, I cannot but wish myself back to have the honor of conducting You across the Rivulet—for I am good Sailor, if not a civil one. However, whenever You embark God grant You a short and an agreable Passage. ’Tis most probable, I shall return in the Spring to my own Country, unless there shall be a great deal of Business on hand, but I hope to have the pleasure of welcoming You and Daughter on this side the Atlantic, before my Departure. I begin to think ’tis time to go home, and try to do something to enable me to keep Batchelor’s Hall. As to a Partner, that’s out of the Question. I have philosophized myself out of that Notion—the Destinies are against me, and I am resolved to set down in Life a single Man. I am very happy that Mr. Storer happened to be in Europe, and that a Successor, who I am persuaded is very agreable to Mr. A., is disposed to continue with him. I could not think of leaving him alone, nor would I have done it upon any Consideration.
As to News, there is very little. How the Peace Negotiation goes on, You will learn from another Quarter. You are sensible, Madam, that my Situation imposes silence. Gibralter has been relieved, as many expected.
A Trip to Paris after two Years Residence in Holland has not a bad Effect upon the Constitution. It don’t answer to live under Water too long. I always consider myself at Sea there. If that Country was overflown, I would not undertake to count the Noah’s or Arks—so much I know, that I would not trust to such a kind of Salvation if I could help it. Remember respectfully and affectionately as due, particularly to your Family.

I have the honor to be, with the greatest Respect, Madam, your most obed. and very hble Servt.

